DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2019, 07/24/2020, and 09/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 30, and 34 recite the limitations: “the plurality of first nanostructures are provided based on a first rule” and “the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule.” However, it is unclear how nanostructures can be provided “based on a rule.” Specifically, it is unclear if a “rule” is intended to be a process of forming the nanostructures, a geometric arrangement of the nanostructures, a property of the nanostructures, or some other method of providing the nanostructures. That is, it is unclear what constitutes a “rule” in the context of providing the nanostructures, and, as such, the required structure of the claims is unclear. For the purposes of examination, any meta-lens structure having first and second regions of nanostructures, with any dimension or property of the nanostructures being different in the regions will be interpreted as reading on the required first and second rules.
Claims 2-29 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; and claims 31-33 are rejected as being dependent upon claim 30 and failing to cure the deficiencies of the rejected base claim.
Claim 8 recites that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a polar symmetry. However, it is unclear what structure is required for the nanostructures to have “a polar symmetry.” Specifically, it is unclear if the claim is intended for the nanostructures to be arranged in a certain pattern or if they are intended to have individual symmetric structures. For the purposes of examination, any nanostructures having a symmetric structure arranged in a concentric manner as required by the claims will be interpreted as reading on the claimed limitation.
Claim 10 recites that polar coordinates of locations of two nanostructures adjacent to each other in the radial direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,             
                
                    
                        φ
                    
                    
                        1
                    
                
            
        ) and (r2,             
                
                    
                        φ
                    
                    
                        2
                    
                
            
        ), and wherein a radial width (WR) of the two adjacent nanostructures satisfies:            
                 
                W
                R
                ≤
                (
                3
                
                    
                        
                            
                                r
                            
                            
                                1
                            
                        
                        -
                        
                            
                                r
                            
                            
                                2
                            
                        
                    
                
                )
                /
                4
            
        . Similarly, claim 11 recites polar coordinates of locations of two nanostructures adjacent to each other in the circumferential direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,             
                
                    
                        φ
                    
                    
                        1
                    
                
            
        ) and (r2,             
                
                    
                        φ
                    
                    
                        2
                    
                
            
        ), and wherein a circumferential width (WC) of the two adjacent nanostructures satisfies:            
                 
                W
                C
                ≤
                (
                3
                
                    
                        r
                    
                    
                        1
                    
                
                
                    
                        
                            
                                φ
                            
                            
                                1
                            
                        
                        -
                        
                            
                                φ
                            
                            
                                2
                            
                        
                    
                
                )
                /
                4
            
        .
However, it is unclear what constitutes a “radial width” or a “circumferential width” of the two adjacent nanostructures. Specifically, it is unclear whether the “radial width” or “circumferential width” is intended to be a physical distance from an edge or center of one nanostructure to the other, a width of one or both of the nanostructures, or some other distance. Furthermore, it is unclear with respect to what dimension of the nanostructures the radial width should be defined (i.e. a center, an edge, etc.). For the purposes of examination, the radial width and circumferential width will be interpreted as being a distance from a center of a first nanostructure to a center of a second nanostructure.
Claim 12 recites that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a spiral symmetry. However, it is unclear what structure is required for the nanostructures to have “a spiral symmetry.” Specifically, it is unclear if the claim is intended for the nanostructures to be arranged in a spiral arrangement, to be arranged in a pattern symmetrical about some spiral, or if the individual nanostructures themselves should have some spiral shape. For the purposes of examination, any nanostructures having a symmetric structure arranged in a concentric manner as required by the claims will be interpreted as reading on the claimed limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/117,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which recites the required first region and second region of nanostructures being provided with different rules. Additionally, instant claims 30 and 34 are each fully encompassed by reference claims 1 and 21-23 which recite the required meta-lens and refractive lens. Additionally, instant claims 2-29 and 31-33 are fully encompassed by reference claims 2-20 which recite the required features of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. PG-Pub No. 2016/0316180; hereinafter – “Han”).
Regarding claim 1, Han teaches a meta-lens comprising:
a first region (See e.g. Figs. 10-12) comprising a plurality of first nanostructures (112) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100); and
a plurality of second regions (See e.g. Figs. 10-12) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (112) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100)),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Regarding claim 2, Han teaches the meta-lens of claim 1, as above.
Han further teaches that the first region has a circular shape, and each of the plurality of second regions have a concentric ring-shape (See e.g. Figs. 10-11; Paragraphs 0086-0092).
Regarding claim 3, Han teaches the meta-lens of claim 1, as above.
Han further teaches that a number of the plurality of second regions, the first rule, and the plurality of second rules are set such that the meta-lens has refractive power with respect to incident light of a predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 4, Han teaches the meta-lens of claim 3, as above.
Han further teaches that the predetermined wavelength band comprises a visible light wavelength band (Paragraph 0095).
Regarding claim 5, Han teaches the meta-lens of claim 4, as above.
Han further teaches that the number of the plurality of second regions, the first rule, and the plurality of second rules are set such that the meta-lens has a negative Abbe number (Paragraphs 0016-0017, 0019, 0049-0050, and 0081).
Regarding claim 6, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a first interval between adjacent nanostructures of the plurality of first nanostructures and a second interval between adjacent nanostructures of the plurality of second nanostructures, respectively, are less than λ, where λ is a wavelength of the incident light within the predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 7, Han teaches the meta-lens of claim 3, as above.
Han further teaches that locations of two adjacent nanostructures of the plurality of first nanostructures and the plurality of second nanostructures respectively are represented by polar coordinates (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein |r1-r-2| and |                        
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    | between the adjacent two nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Regarding claim 8, Han teaches the meta-lens of claim 3, as above.
Han further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a polar symmetry (See e.g. Figs. 11-12; Paragraphs 0091-0092 and 0099).
Regarding claim 9, Han teaches the meta-lens of claim 3, as above.
Han further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a polar symmetry within the first region and the plurality of second regions, respectively (See e.g. Figs. 11-12; Paragraphs 0091-0092 and 0099-0100).
Regarding claim 12, Han teaches the meta-lens of claim 3, as above.
Han further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a spiral symmetry (See e.g. Figs. 11-12; Paragraphs 0091-0092 and 0099-0100).
Regarding claim 13, Han teaches the meta-lens of claim 3, as above.
Han further teaches that each of the plurality of first nanostructures and the plurality of second nanostructures have a cylindrical shape or a polygonal shape (See e.g. Figs. 11-12; Paragraphs 0091-0092 and 0099-0100).
Regarding claim 14, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a height (H) of each of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 15, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a height (H) of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 16, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a height of the plurality of first nanostructures and a height of the plurality of second nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Regarding claim 17, Han teaches the meta-lens of claim 3, as above.
Han further teaches that heights of at least two nanostructures included in any one location of the first region and the plurality of second regions are different from each other (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Regarding claim 18, Han teaches the meta-lens of claim 17, as above.
Han further teaches that a difference in heights between the at least two nanostructures is equal to or less than 2λ with respect to a wavelength of the incident light λ within a predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 19, Han teaches the meta-lens of claim 3, as above.
Han further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided in a multilayer structure, and wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a plurality of lower nanostructures included in a first layer and a plurality of upper nanostructures included in a second layer that is spaced apart from the first layer in a height direction (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Regarding claim 20, Han teaches the meta-lens of claim 19, as above.
Han further teaches that the plurality of lower nanostructures and the plurality of upper nanostructures are misaligned with each other in the height direction (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Regarding claim 21, Han teaches the meta-lens of claim 19, as above.
Han further teaches that wherein a distance in the height direction between a lower nanostructure and an upper nanostructure, which are adjacent to each other, among the plurality of lower nanostructures and the plurality of upper nanostructures, is greater than λ/2 with respect to the wavelength of incident light λ within a predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Regarding claim 22, Han teaches the meta-lens of claim 19, as above.
Han further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that distributions of performance indexes of the meta-lens based on locations are different from each other (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Regarding claim 23, Han teaches the meta-lens of claim 19, as above.
Han further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that non-uniformity in focusing performance by the meta-lens based on locations are compensated for by each other (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Regarding claim 24, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a radial width of the plurality of second regions is less than a radius of the first region (See e.g. Figs. 10-11; Paragraphs 0086-0092).
Regarding claim 25, Han teaches the meta-lens of claim 24, as above.
Han further teaches that the radial width of each of the plurality of second regions decreases in a direction away from the first region (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Regarding claim 26, Han teaches the meta-lens of claim 3, as above.
Han further teaches a substrate (114), wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a material having a refractive index greater than that of the substrate (See e.g. Figs. 10-12; Paragraphs 0088, 0091, and 0093-0094).
Regarding claim 27, Han teaches the meta-lens of claim 26, as above.
Han further teaches that a difference between a refractive index of the substrate and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (Paragraphs 0093-0094).
Regarding claim 28, Han teaches the meta-lens of claim 26, as above.
Han further teaches a protection layer (not shown) covering the substrate and the plurality of first nanostructures and the plurality of second nanostructures (Paragraphs 0088 and 0093).
Regarding claim 29, Han teaches the meta-lens of claim 28, as above.
Han further teaches that a difference between a refractive index of the protective layer and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (Paragraphs 0093-0094).
Regarding claim 30, Han teaches a photographing lens comprising:
a meta-lens (110, 120, 130) comprising:
a first region (See e.g. Figs. 10-12) comprising a plurality of first nanostructures (112) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100); and
a plurality of second regions (See e.g. Figs. 10-12) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (112) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100)),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”); and
at least one refractive lens (110’, 120, 130) comprising a light incident surface and a light exit surface, at least one of the light incident surface and the light exit surface being a curved surface (See e.g. Figs. 7-9; Paragraphs 0077-0085).
Regarding claim 31, Han teaches the photographing lens of claim 30, as above.
Han further teaches that a number of the plurality of second regions, the first rule, and the second rule of the meta-lens are set so that the meta- lens has an Abbe number configured to compensate for chromatic aberration caused by the refractive lens (See e.g. Figs. 7-12; Paragraphs 0016-0017, 0019, 0078-0079, 0081, and 0113).
Regarding claim 32, Han teaches the photographing lens of claim 31, as above.
Han further teaches that the number of the plurality of second regions, the first rule, and the second rule of the meta-lens are set such that the meta-lens has a negative Abbe number (See e.g. Figs. 7-12; Paragraphs 0016-0017, 0019, 0078-0079, 0081, and 0113).
Regarding claim 33, Han teaches the photographing lens of claim 31, as above.
Han further teaches that a focal length fm of the meta-lens and a focal length f1 of the at least one refractive lens satisfy: |fm| > |f1| (Paragraphs 0010-0012, 0027, 0064, 0066, 0070, and 0072).
Regarding claim 34, Han teaches a photographing apparatus comprising:
a photographing lens comprising:
a meta-lens (110, 120, 130) comprising:
a first region (See e.g. Figs. 10-12) comprising a plurality of first nanostructures (112) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100); and
a plurality of second regions (See e.g. Figs. 10-12) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (112) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 10-12; Paragraphs 0088-0092, 0097, and 0100)),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”); and
at least one refractive lens (110’, 120, 130) comprising a light incident surface and a light exit surface, at least one of the light incident surface and the light exit surface being a curved surface (See e.g. Figs. 7-9; Paragraphs 0077-0085); and
an image sensor (S1, 1000) configured to convert an optical image formed by the photographing lens into an electrical signal (See e.g. Figs. 7-9 and 14-15; Paragraphs 0084, 0107-0108, and 0110-0113).
Claim(s) 1-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrnes et al. (U.S. PG-Pub No. 2017/0082263; hereinafter – “Byrnes”).
Regarding claim 1, Byrnes teaches a meta-lens comprising:
a first region (315, 701) comprising a plurality of first nanostructures (313, 820) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136); and
a plurality of second regions (317, 703, 1103-1113) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (313, 830, 860) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136).
Regarding claim 2, Byrnes teaches the meta-lens of claim 1, as above.
Byrnes further teaches that the first region has a circular shape, and each of the plurality of second regions have a concentric ring-shape (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136).
Regarding claim 3, Byrnes teaches the meta-lens of claim 1, as above.
Byrnes further teaches that a number of the plurality of second regions, the first rule, and the plurality of second rules are set such that the meta-lens has refractive power with respect to incident light of a predetermined wavelength band (Paragraphs 0044-0045, 0051, 0056, 0061, 0113-0115, and 0117-0119).
Regarding claim 4, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that the predetermined wavelength band comprises a visible light wavelength band (Paragraphs 0044-0045, 0051, 0056,, and 0068-0069).
Regarding claim 5, Byrnes teaches the meta-lens of claim 4, as above.
Byrnes further teaches that the number of the plurality of second regions, the first rule, and the plurality of second rules are set such that the meta-lens has a negative Abbe number (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, 0134-0136, and 0171-0174).
Regarding claim 6, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a first interval between adjacent nanostructures of the plurality of first nanostructures and a second interval between adjacent nanostructures of the plurality of second nanostructures, respectively, are less than λ, where λ is a wavelength of the incident light within the predetermined wavelength band (Paragraphs 0044-0045, 0051, 0056, 0061, 0113-0115, and 0117-0119).
Regarding claim 7, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that locations of two adjacent nanostructures of the plurality of first nanostructures and the plurality of second nanostructures respectively are represented by polar coordinates (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein |r1-r-2| and |                        
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    | between the adjacent two nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (Paragraphs 0044-0045, 0051, 0056, 0061, 0113-0115, and 0117-0119).
Regarding claim 8, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a polar symmetry (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 9, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a polar symmetry within the first region and the plurality of second regions, respectively (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 10, Byrnes teaches the meta-lens of claim 9, as above.
Byrnes further teaches that polar coordinates of locations of two nanostructures adjacent to each other in the radial direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a radial width (WR) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 11, Byrnes teaches the meta-lens of claim 9, as above.
Byrnes further teaches that polar coordinates of locations of two nanostructures adjacent to each other in the circumferential direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a circumferential width (WC) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 12, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided to have a spiral symmetry (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 13, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that each of the plurality of first nanostructures and the plurality of second nanostructures have a cylindrical shape or a polygonal shape (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 14, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a height (H) of each of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0051, 0054, 0061, 0063, 0064, and 0115-0116).
Regarding claim 15, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a height (H) of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0051, 0054, 0061, 0063, 0064, and 0115-0116).
Regarding claim 16, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a height of the plurality of first nanostructures and a height of the plurality of second nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 17, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that heights of at least two nanostructures included in any one location of the first region and the plurality of second regions are different from each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 18, Byrnes teaches the meta-lens of claim 17, as above.
Byrnes further teaches that a difference in heights between the at least two nanostructures is equal to or less than 2λ with respect to a wavelength of the incident light λ within a predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 19, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided in a multilayer structure, and wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a plurality of lower nanostructures included in a first layer and a plurality of upper nanostructures included in a second layer that is spaced apart from the first layer in a height direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 20, Byrnes teaches the meta-lens of claim 19, as above.
Byrnes further teaches that the plurality of lower nanostructures and the plurality of upper nanostructures are misaligned with each other in the height direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 21, Byrnes teaches the meta-lens of claim 19, as above.
Byrnes further teaches that wherein a distance in the height direction between a lower nanostructure and an upper nanostructure, which are adjacent to each other, among the plurality of lower nanostructures and the plurality of upper nanostructures, is greater than λ/2 with respect to the wavelength of incident light λ within a predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 22, Byrnes teaches the meta-lens of claim 19, as above.
Byrnes further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that distributions of performance indexes of the meta-lens based on locations are different from each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 23, Byrnes teaches the meta-lens of claim 19, as above.
Byrnes further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that non-uniformity in focusing performance by the meta-lens based on locations are compensated for by each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Regarding claim 24, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a radial width of the plurality of second regions is less than a radius of the first region (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0103-0110).
Regarding claim 25, Byrnes teaches the meta-lens of claim 24, as above.
Byrnes further teaches that the radial width of each of the plurality of second regions decreases in a direction away from the first region (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0103-0110).
Regarding claim 26, Byrnes teaches the meta-lens of claim 3, as above.
Han further teaches a substrate (303, 903), wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a material having a refractive index greater than that of the substrate (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0044-0045 and 0059-0061).
Regarding claim 27, Byrnes teaches the meta-lens of claim 26, as above.
Byrnes further teaches that a difference between a refractive index of the substrate and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0103-0110).
Regarding claim 28, Byrnes teaches the meta-lens of claim 26, as above.
Byrnes further teaches a protection layer (not shown) covering the substrate and the plurality of first nanostructures and the plurality of second nanostructures (Paragraph 0048).
Regarding claim 29, Byrnes teaches the meta-lens of claim 28, as above.
Byrnes further teaches that a difference between a refractive index of the protective layer and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (Paragraph 0048).
Regarding claim 30, Byrnes teaches a photographing lens comprising:
a meta-lens (401) comprising:
a first region (315, 701) comprising a plurality of first nanostructures (313, 820) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136); and
a plurality of second regions (317, 703, 1103-1113) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (313, 830, 860) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136); and
at least one refractive lens (421) comprising a light incident surface and a light exit surface, at least one of the light incident surface and the light exit surface being a curved surface (See e.g. Fig. 4; Paragraphs 0075-0080).
Regarding claim 31, Byrnes teaches the photographing lens of claim 30, as above.
Byrnes further teaches that a number of the plurality of second regions, the first rule, and the second rule of the meta-lens are set so that the meta- lens has an Abbe number configured to compensate for chromatic aberration caused by the refractive lens (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, 0134-0136, and 0171-0174).
Regarding claim 32, Byrnes teaches the photographing lens of claim 31, as above.
Byrnes further teaches that the number of the plurality of second regions, the first rule, and the second rule of the meta-lens are set such that the meta-lens has a negative Abbe number (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, 0134-0136, and 0171-0174).
Regarding claim 34, Han teaches a photographing apparatus comprising:
a photographing lens comprising:
a meta-lens (401) comprising:
a first region (315, 701) comprising a plurality of first nanostructures (313, 820) that are two-dimensionally provided in a circumferential direction and a radial direction, wherein the plurality of first nanostructures are provided based on a first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136); and
a plurality of second regions (317, 703, 1103-1113) surrounding the first region, each of the plurality of second regions comprising a plurality of second nanostructures (313, 830, 860) that are two-dimensionally provided in the circumferential direction and the radial direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136),
wherein the plurality of second nanostructures are provided in each of the plurality of second regions based on a plurality of second rules, respectively, that are different from the first rule (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043, 0103-0106, 0111-0116, and 0134-0136); and
at least one refractive lens (421) comprising a light incident surface and a light exit surface, at least one of the light incident surface and the light exit surface being a curved surface (See e.g. Fig. 4; Paragraphs 0075-0080); and
an image sensor (409) configured to convert an optical image formed by the photographing lens into an electrical signal (See e.g. Fig. 4; Paragraphs 0075-0080).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10-11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Byrnes.
Regarding claim 7, Han teaches the meta-lens of claim 3, as above.
Han further teaches that locations of two adjacent nanostructures of the plurality of first nanostructures and the plurality of second nanostructures respectively are represented by polar coordinates (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein |r1-r-2| and |                        
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    | between the adjacent two nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Additionally, Byrnes teaches collimating lenses having first and second nanostructures wherein locations of two adjacent nanostructures of the plurality of first nanostructures and the plurality of second nanostructures respectively are represented by polar coordinates (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein |r1-r-2| and |                        
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    | between the adjacent two nanostructures are different from each other in at least two locations of the first region and the plurality of second regions (Paragraphs 0044-0045, 0051, 0056, 0061, 0112-0115, and 0117-0119).
Byrnes teaches this geometry of nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, even if Han did not disclose the required structure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han with the geometry of Byrnes to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141).
Regarding claim 10, Han teaches the meta-lens of claim 9, as above.
Han fails to explicitly disclose that polar coordinates of locations of two nanostructures adjacent to each other in the radial direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a radial width (WR) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                    .
However, Byrnes teaches collimating lenses having first and second nanostructures wherein polar coordinates of locations of two nanostructures adjacent to each other in the radial direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a radial width (WR) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Byrnes teaches this geometry of nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han to satisfy                         
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     as taught by Byrnes to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Han teaches the meta-lens of claim 9, as above.
Han fails to explicitly disclose that polar coordinates of locations of two nanostructures adjacent to each other in the circumferential direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a circumferential width (WC) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                    .
However, Byrnes teaches collimating lenses having first and second nanostructures wherein polar coordinates of locations of two nanostructures adjacent to each other in the circumferential direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a circumferential width (WC) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Byrnes teaches this geometry of nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han to satisfy                         
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     as taught by Byrnes to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 10-11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Byrnes.
Regarding claim 10, Byrnes teaches the meta-lens of claim 9, as above.
Byrnes further teaches that polar coordinates of locations of two nanostructures adjacent to each other in the radial direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a radial width (WR) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Byrnes additionally teaches modifying the dimensions of the nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, even if Byrnes did not disclose the required condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Byrnes to satisfy                         
                            W
                            R
                            ≤
                            (
                            3
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Byrnes teaches the meta-lens of claim 9, as above.
Byrnes further teaches that polar coordinates of locations of two nanostructures adjacent to each other in the circumferential direction of the plurality of first nanostructures and the plurality of second nanostructures are (r1,                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ) and (r2,                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                    ), and wherein a circumferential width (WC) of the two adjacent nanostructures satisfies:                        
                             
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Byrnes additionally teaches modifying the dimensions of the nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, even if Byrnes did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Byrnes to satisfy                         
                            W
                            C
                            ≤
                            (
                            3
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            φ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            /
                            4
                        
                     to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 14-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Han.
Regarding claim 14, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a height (H) of each of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Additionally, Han further teaches modifying the height of the nanostructures within an overlapping range of the claimed range “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus” (Paragraph 0050-0051) in a manner corresponding to an operating wavelength (Paragraphs 0095-0097).
Therefore, even if Han did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han to satisfy                         
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                     “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus” in a manner corresponding to an operating wavelength, as in Han (Paragraphs 0050-0051 and 0095-0097), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Han teaches the meta-lens of claim 3, as above.
Han further teaches that a height (H) of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Additionally, Han further teaches modifying the height of the nanostructures within an overlapping range of the claimed range “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus” (Paragraph 0050-0051) in a manner corresponding to an operating wavelength (Paragraphs 0095-0097).
Therefore, even if Han did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han to satisfy                         
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                     “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus” in a manner corresponding to an operating wavelength, as in Han (Paragraphs 0050-0051 and 0095-0097), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 14-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Byrnes.
Regarding claim 14, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a height (H) of each of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0051, 0054, 0061, 0063, 0064, and 0115-0116).
Byrnes additionally teaches modifying the dimensions of the nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, even if Byrnes did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Byrnes to satisfy                         
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            6
                            λ
                        
                     to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Byrnes teaches the meta-lens of claim 3, as above.
Byrnes further teaches that a height (H) of the plurality of first nanostructures and the plurality of second nanostructures satisfies:                        
                             
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                    , where λ is a wavelength within the predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0051, 0054, 0061, 0063, 0064, and 0115-0116).
Byrnes additionally teaches modifying the dimensions of the nanostructures to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA” (Paragraphs 0139-0141).
Therefore, even if Byrnes did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Byrnes to satisfy                         
                            λ
                            /
                            2
                             
                            ≤
                            H
                             
                            ≤
                            3
                            λ
                        
                     to “provide improved collimation fidelity, as compared to a metalens that includes only SWHCG or radial diffraction grating structures” and to “significantly improve the ability of lens designers to simulate the full 2D lens numerically” such that “optimization of the global structure and performance for the hybrid lenses described herein may be performed with significantly less computing resources, particularly at high NA,” as in Byrnes (Paragraphs 0139-0141), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 17-23 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Han or Byrnes in view of Ahmed et al. (U.S. PG-Pub No. 2018/0231700; hereinafter – “Ahmed”).
Regarding claim 17, Han and Byrnes each teaches the meta-lens of claim 3, as above.
Han further teaches that heights of at least two nanostructures included in any one location of the first region and the plurality of second regions are different from each other (See e.g. Figs. 10-11; Paragraphs 0088-0091, e.g. Paragraph 0089: “shapes, materials, and arrangements of the nanostructures 112 may vary according to positions on the first optical device 110”; see also Paragraphs 0092, 0097, and 0100, e.g. Paragraph 0097: “The interval T, height h and shape of the nanostructures may vary depending on the location of the nanostructures in the thin-lens” – Given that Han teaches that the heights and shapes of the nanostructures vary based on the location of the nanostructures, there necessarily exist two regions on the surface that have nanostructure provided “based on a plurality of second rules, respectively, that are different from the first rule”).
Byrnes further teaches that heights of at least two nanostructures included in any one location of the first region and the plurality of second regions are different from each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Additionally, Ahmed teaches a lens arrangement comprising at least two nanostructures in first and second regions (204a-204e) wherein heights of at least two nanostructures included in any one location of the first region and the plurality of second regions are different from each other (See e.g. Figs. 2-3; Paragraphs 0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 18, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 17, as above.
Han further teaches that a difference in heights between the at least two nanostructures is equal to or less than 2λ with respect to a wavelength of the incident light λ within a predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Byrnes further teaches that a difference in heights between the at least two nanostructures is equal to or less than 2λ with respect to a wavelength of the incident light λ within a predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that a difference in heights between the at least two nanostructures is equal to or less than 2λ with respect to a wavelength of the incident light λ within a predetermined wavelength band (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 19, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 3, as above.
Han further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided in a multilayer structure, and wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a plurality of lower nanostructures included in a first layer and a plurality of upper nanostructures included in a second layer that is spaced apart from the first layer in a height direction (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Byrnes further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided in a multilayer structure, and wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a plurality of lower nanostructures included in a first layer and a plurality of upper nanostructures included in a second layer that is spaced apart from the first layer in a height direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that the plurality of first nanostructures and the plurality of second nanostructures are provided in a multilayer structure, and wherein the plurality of first nanostructures and the plurality of second nanostructures respectively comprise a plurality of lower nanostructures included in a first layer and a plurality of upper nanostructures included in a second layer that is spaced apart from the first layer in a height direction (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 20, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 19, as above.
Han further teaches that the plurality of lower nanostructures and the plurality of upper nanostructures are misaligned with each other in the height direction (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Byrnes further teaches that the plurality of lower nanostructures and the plurality of upper nanostructures are misaligned with each other in the height direction (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that the plurality of lower nanostructures and the plurality of upper nanostructures are misaligned with each other in the height direction (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 21, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 19, as above.
Han further teaches that wherein a distance in the height direction between a lower nanostructure and an upper nanostructure, which are adjacent to each other, among the plurality of lower nanostructures and the plurality of upper nanostructures, is greater than λ/2 with respect to the wavelength of incident light λ within a predetermined wavelength band (Paragraphs 0095-0097 and 0100).
Byrnes further teaches that wherein a distance in the height direction between a lower nanostructure and an upper nanostructure, which are adjacent to each other, among the plurality of lower nanostructures and the plurality of upper nanostructures, is greater than λ/2 with respect to the wavelength of incident light λ within a predetermined wavelength band (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that wherein a distance in the height direction between a lower nanostructure and an upper nanostructure, which are adjacent to each other, among the plurality of lower nanostructures and the plurality of upper nanostructures, is greater than λ/2 with respect to the wavelength of incident light λ within a predetermined wavelength band (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 22, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 19, as above.
Han further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that distributions of performance indexes of the meta-lens based on locations are different from each other (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Byrnes further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that distributions of performance indexes of the meta-lens based on locations are different from each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that distributions of performance indexes of the meta-lens based on locations are different from each other (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Regarding claim 23, Han in view of Ahmed and Byrnes in view of Ahmed teach the meta-lens of claim 19, as above.
Han further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that non-uniformity in focusing performance by the meta-lens based on locations are compensated for by each other (See e.g. Figs. 10-12; Paragraphs 0086-0092 and 0095-0100).
Additionally, Byrnes further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that non-uniformity in focusing performance by the meta-lens based on locations are compensated for by each other (See e.g. Figs. 3A, 3B, 7-9, 11, and 16-21; Paragraphs 0043-0045, 0051, 0056, 0061, 0064, 0103-0119, and 0134-0136).
Ahmed further teaches that a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined such that non-uniformity in focusing performance by the meta-lens based on locations are compensated for by each other (See e.g. Figs. 2-3; Paragraphs 0027-0028 and 0033-0040).
Ahmed teaches these nanostructures having different heights to provide high diffraction efficiency (Paragraphs 0029 and 0041) which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement” (Paragraph 0012).
Therefore, even if Han or Byrnes did not disclose the required construction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes such that two nanostructures have different heights as in Ahmed to provide high diffraction efficiency which “may result in reduction in size and/or price of the VR device, e.g., without sacrificing a target field of view requirement or an eye box requirement,” as taught by Ahmed (Paragraphs 0012, 0029, and 0041).
Claim(s) 28-29 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Han or Byrnes in view of Kamali et al. (U.S. PG-Pub No. 2018/0292644; hereinafter – “Kamali”).
Regarding claim 28, Han and Byrnes each teaches the meta-lens of claim 26, as above.
Han further teaches a protection layer (not shown) covering the substrate and the plurality of first nanostructures and the plurality of second nanostructures (Paragraphs 0088 and 0093).
Byrnes further teaches a protection layer (not shown) covering the substrate and the plurality of first nanostructures and the plurality of second nanostructures (Paragraph 0048).
Additionally, Kamali teaches a tunable elastic dielectric metasurface lens comprising a substrate (Si), a plurality of nanostructures (Al2O3, a-Si) and a protection layer (PDMS) covering the substrate and the plurality of first nanostructures and the plurality of second nanostructures (See e.g. Figs. 1-6; Paragraphs 0020-0021, 0023-0025, 0027, 0031, 0038, and 0061).
Kamali teaches this protection layer as it “simplifies the metasurface design by allowing local sampling of the phase profile using different widths for the nano-posts placed on the vertices of a square lattice” such that “the metasurface maintains the same optical response while also having the advantage of a flexible substrate” (Paragraphs 0025-0026).
Therefore, even if Han or Byrnes did not teach the claimed protection layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meta-lens of Han or Byrnes with the protection layer of Kamali as it “simplifies the metasurface design by allowing local sampling of the phase profile using different widths for the nano-posts placed on the vertices of a square lattice” such that “the metasurface maintains the same optical response while also having the advantage of a flexible substrate,” as taught by Kamali (Paragraphs 0025-0026).
Regarding claim 29, Han in view of Kamali and Byrnes in view of Kamali teach the meta-lens of claim 28, as above.
Han further teaches that a difference between a refractive index of the protective layer and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (Paragraphs 0093-0094).
Byrnes further teaches that a difference between a refractive index of the protective layer and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (Paragraph 0048).
Additionally, Kamali further teaches that a difference between a refractive index of the protective layer and a refractive index of the plurality of first nanostructures and the plurality of second nanostructures, respectively, is equal to or greater than 0.5 (See e.g. Figs. 1-6; Paragraphs 0020-0021, 0023-0025, 0027, 0031, 0038, and 0061).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes in view of Han.
Regarding claim 33, Byrnes teaches the photographing lens of claim 31, as above.
Byrnes fails to explicitly disclose that a focal length fm of the meta-lens and a focal length f1 of the at least one refractive lens satisfy: |fm| > |f1|.
Han further teaches an imaging apparatus comprising a meta-lens and a refractive lens wherein a focal length fm of the meta-lens and a focal length f1 of the at least one refractive lens satisfy: |fm| > |f1| (Paragraphs 0010-0012, 0027, 0064, 0066, 0070, and 0072).
Han teaches these focal lengths “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus” (Paragraph 0050-0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photographing lens of Byrnes such that |fm| > |f1| as in Han “to control chromatic aberration and geometric aberration and “to reduce the size of an imaging apparatus,” as taught by Han (Paragraph 0050-0051).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Capasso et al. (U.S. PG-Pub No. 2019/0154877 and corresponding PCT Pub No. WO 2017/176921 A1) teaches meta-lenses for sub-wavelength resolution imaging having a structure reading on the claimed structure.
Czaplewski et al. (U.S. PG-Pub No. 2019/0025464) teaches ultrathin, polarization-independent, achromatic metalenses for focusing visible light having a similar structure.
Lin et al. (U.S. PG-Pub No. 2017/0219739) teaches a spatially multiplexed dielectric metasurface having a similar concentric structure.
Brongersma et al. (U.S. PG-Pub No. 2016/0025914) teaches dielectric metasurface optical elements having a similar configuration.
Shalaev et al. (U.S. PG-Pub No. 2015/0309218) teaches ultra-thin, planar, plasmonic metadevices having a similar configuration.
Smolyaninov (U.S. PG-Pub No. 2013/0229704) teaches a graded index metamaterial lens provided with a refractive lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896